
	
		III
		110th CONGRESS
		1st Session
		S. RES. 279
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2007
			Mr. Lugar (for himself,
			 Ms. Murkowski, Mr. Hagel, Mr.
			 Webb, and Mr. Isakson)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the 125th anniversary of the 1882 Treaty of Peace, Amity, Commerce
		  and Navigation between the Kingdom of Chosun (Korea) and the United
		  States.
	
	
		Whereas both the Republic of Korea and the United States
			 are fully democratic states with a common commitment to human rights and the
			 rule of law;
		Whereas 2007 marks the 125th anniversary of the Treaty of
			 Peace, Amity, Commerce and Navigation between the Kingdom of Chosun (Korea) and
			 the United States, concluded May 22, 1882, which was a seminal moment in
			 relations between the United States and Korea;
		Whereas the treaty contemplates everlasting amity
			 and friendship between the two peoples, a tradition that both state
			 signatories have worked to achieve during the past 125 years;
		Whereas 2007 marks the 50th anniversary of the entry into
			 force of the Treaty of Friendship, Commerce, and Navigation, with Protocol,
			 signed at Seoul November 28, 1956 (8 UST 2217), between the United States and
			 the Republic of Korea;
		Whereas the United States and the Republic of Korea share
			 a mutual interest in the peaceful denuclearization of the Korean
			 peninsula;
		Whereas nearly 40,000 citizens of the United States gave
			 their lives during the Korean War with the hope that the Republic of Korea
			 would remain free and independent;
		Whereas the Mutual Defense Treaty, signed at Washington
			 October 1, 1953 (5 UST 2368), between the United States and the Republic of
			 Korea, has led to more than 50 years of effective deterrence against attack by
			 the Democratic People's Republic of Korea;
		Whereas 29,000 troops from the United States remain
			 stationed in the Republic of Korea as a tangible sign of the commitment of the
			 United States to the security of the Republic of Korea;
		Whereas the Republic of Korea is the fourth largest
			 contributor of troops to the peacekeeping effort in Iraq and continues its
			 tradition of supporting the United States in key armed struggles;
		Whereas the Republic of Korea is making a significant
			 military and financial contribution to building lasting stability in
			 Afghanistan;
		Whereas the United States and the Republic of Korea
			 continuously work to modernize their security relationship through annual
			 Security Consultative Meetings between their defense ministers, the Strategic
			 Consultation for Allied Partnership Dialogue, and various lower-level
			 forums;
		Whereas the economic partnership between the United States
			 and the Republic of Korea has contributed to significant economic growth for
			 both countries;
		Whereas the Republic of Korea is the seventh largest
			 trading partner of the United States, and the United States is the third
			 largest trading partner of the Republic of Korea;
		Whereas the Free Trade Agreement between the United States
			 of America and the Republic of Korea, done at Washington June 30, 2007, is the
			 first free trade agreement between the United States and a Northeast Asian
			 nation, paving the way for greater economic efficiency and consumer benefits in
			 both countries;
		Whereas nearly 2,000,000 Korean-Americans contribute to
			 the fabric of life in the United States and link the United States to Korea on
			 a personal basis;
		Whereas the Republic of Korea sends more international
			 students to the United States than any other country; and
		Whereas the strong relationship between the United States
			 and the Republic of Korea across many fronts has proven beneficial for both
			 countries: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the strength and
			 endurance of the alliance between the United States and the Republic of Korea
			 should be acknowledged and celebrated;
			(2)the Free Trade
			 Agreement between the United States of America and the Republic of Korea, done
			 at Washington June 30, 2007, highlights the vibrancy and diversity of the
			 common interests of the United States and the Republic of Korea and should be
			 fully implemented by both countries;
			(3)the United States
			 should sustain substantive dialogue with both the Republic of Korea and the
			 Democratic People’s Republic of Korea, with the expectation of the eventual
			 unification of the Korean peninsula, as it was at the signing of the Treaty of
			 Peace, Amity, Commerce and Navigation between the Kingdom of Chosun (Korea) and
			 the United States, concluded May 22, 1882;
			(4)working with the
			 Republic of Korea to foster greater regional cooperation in East Asia should be
			 a priority of the United States, as such cooperation brings long and short term
			 benefits to all those involved; and
			(5)the United States
			 and the Republic of Korea should strive to develop further a more global
			 perspective in their partnership, with the goal of addressing international
			 priorities such as the fight against terrorism, the promotion of human rights,
			 the enhancement of democracy, and support for peacekeeping.
			
